           Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 1 of 28
                                                                                                                           EXHIBIT B
                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    08/17/2021
                                                                                                    CT Log Number 540093863
TO:          Kim Lundy- Email
             Walmart Inc.
             702 SW 8TH ST
             BENTONVILLE, AR 72716-6209

RE:          Process Served in Georgia

FOR:         WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Wilson Tiffany, Pltf. vs. Walmart, Inc., Dft.
DOCUMENT(S) SERVED:                               Summons, Complaint, Demand, Attachment(s)
COURT/AGENCY:                                     Gwinnett County State Court, GA
                                                  Case # 21C05977S2
NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 08/18/2019, Walmart Store No. 548 located at
                                                  630 Collins Hill Rd., Lawrenceville, GA, 30046
ON WHOM PROCESS WAS SERVED:                       The Corporation Company (FL), Cumming, GA
DATE AND HOUR OF SERVICE:                         By Process Server on 08/17/2021 at 14:19
JURISDICTION SERVED :                             Georgia
APPEARANCE OR ANSWER DUE:                         Within 30 days after service, exclusive of the day of service
ATTORNEY(S) / SENDER(S):                          M. Cordele Rolle
                                                  The Cordele Firm, Inc.
                                                  5815 Live Oak Pkwy., Suite A
                                                  Norcross, GA 30093
                                                  770-807-0062
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 08/18/2021, Expected Purge Date:
                                                  08/23/2021

                                                  Image SOP

REGISTERED AGENT ADDRESS:                         The Corporation Company (FL)
                                                  106 Colony Park Drive
                                                  STE 800-B
                                                  Cumming, GA 30040
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / JD
                          Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 2 of 28
                                                                                                     EXHIBIT B

                                 IN THE STATE COURT OF GWINNETT COUNTY

                                                     STATE OF GEORGIA
                                                                                                       Civil Action
                  Tiffany Wilson                                                              Number 21-C-05977-S2
                                                          Plaintiff
                                        VS.

                  Walmart Inc
                                                        Defendant



                                                             SUMMONS

                 TO THE ABOVE NAMED DEFENDANT:

                 You are hereby summoned and required to file with the Clerk of said court and serve upon
                 the Plaintiff's attorney, whose name and address is:
                                                        M Cordele Rolle
                                                       Cordele Firm Inc
                                                  5815 Live Oak Pkwy Suite A
                                                      Norcross Ga 30093


                 an answer to the complaint which is herewith served upon you, within 30 days after service
                 of this summons upon you, exclusive of the day of service. If you fail to do so,judgment by
                 default will be taken against you for the relief demanded in the complaint.

                 This 13th day of August,2021



                                                                                         Tiana P. Garner,
                                                                                         Clerk of Superior Court


                                                               By:
                                                                                                         Deputy Clerk

                 INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if
                 addendum sheet is used.
                 SC-1 Rev. 2011




Copy from re:SearchGA
        Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 3 of 28
                                                                            EXHIBIT B     E-FILED IN OFFICE - RJ
                                                                                        CLERK OF STATE COURT
                                                                                    GWINNETT COUNTY, GEORGIA
                                                                                             21-C-05977-82
                                                                                          8/11/2021 3:32 PM
                                                                                        TIANA P. GARNER, CLERK

                    IN THE STATE COURT OF GWINNETT COUNTY
                               STATE OF GEORGIA

TIFFANY WILSON,                                   )
                                                  )
       Plaintiff,                                 )       CIVIL ACTION
                                                  )       FILE NO. 21-C-05977-S2
V.                                                )
                                                  )       JURY TRIAL DEMANDED
WALMART,INC.,                                     )
                                                  )
       Defendant.                                 )
                                                  )


                         COMPLAINT TO HOLD DEFENDANT
                         ACCOUNTABLE FOR HARM CAUSED


       COMES NOW,Plaintiff, TIFFANY WILSON (hereafter "Wilson"), by and through her

attorneys of record, and files this Complaint against DEFENDANT WALMART,INC.(hereafter

"Walmart")and shows the Court the following:



                              PRELIMINARY STATEMENT

       This is a civil action brought by Wilson for the serious injuries suffered by Wilson at

Walmart Store No. 548,located at 630 Collins Hill Rd.,Lawrenceville, Georgia 30046 (hereafter

"Walmart Supercenter"), as a direct and proximate result of the negligence and omissions of

Walmart.

                         PARTIES JURISDICTION AND VENUE

                                            1.

       Walmart, Inc. is a foreign for-profit corporation licensed to do business in the State of

Georgia and does business as "Walmart." Walmart,Inc.'s principal place of business is 702 SW

8th Street, Bentonville, AR,72716. Walmart, Inc.'s registered agent, The Corporation Company
        Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 4 of 28
                                                                               EXHIBIT B

(FL), is located at 106 Colony Park Drive Ste. 800-B, Cumming, GA, 30040-2794, Forsyth

County. Walmart,Inc. may be served with process through said registered agent at that location.

Walmart,Inc. is subject to the jurisdiction and venue of this Court because it maintains offices in

Gwinnett County and the tort was committed in Gwinnett County.

                                              2.

       On the day of the incident at issue in this Complaint, Walmart, Inc. was a foreign

corporation that regularly transacted business in Gwinnett County, Georgia and is subject to in

personam jurisdiction of the Court by virtue of the fact that it did and/or does business within the

State of Georgia and said Walmart committed a tort in this state against the Wilson, as more fully

set forth herein.

                                              3.

       Wilson is and, at all times material to this action, a resident of Gwinnett County, and the

State of Georgia.

                                             4.

       Walmart, Inc. is the legal owner and/or operator of the Walmart Supercenter, located at

630 Collins Hill Rd., Lawrenceville, Georgia 30046, and are, therefore, legally liable for

Wilson's injuries, as alleged in this Complaint.

                                             5.

       This Court has venue of this action, pursuant to 0.C.G.A. §§ 9-10-93 and 14-2-510(b)(3)

because the acts complained of herein occurred materially within Gwinnett County,Georgia.




                                                   2
        Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 5 of 28
                                                                                EXHIBIT B

                                        OPERATIVE FACTS

                                                 6.

       On August 18, 2019, Wilson arrived at Walmart Supercenter in Lawrenceville, Georgia,

for the purpose of shopping.

                                             7.

       As Wilson was walking near the shampoo and conditioner aisle, she slipped on a white

liquid substance, which caused her to twist her leg,foot, and knee.

                                             8.

       When Wilson's leg, foot, and knee twisted, she immediately felt pain in her lower

abdomen,left groin area and left knee.

                                             9.

        Wilson immediately reported the incident to a Walmart associate, who created an

incident report.

                                                 10.

       As a result of Walmart's negligence and dereliction of its duty to invitees, Wilson

suffered numerous physical injuries including, but not limited to, the following:

   a) Early chondromalacia of the patellofemoral joint space;

   b) Mild diffuse prepatellar bursitis and mild deep infrapatellar bursitis;

   c) Tendinosis/tendinitis of the distal patellar tendon is present;

   d) Interstitial micro tearing of left knee;

   e) Small joint effusion with small sub centimeter ruptured popliteal cyst;

   f) Patellofemoral disorders,left knee/Left knee patellofemoral syndrome;

   g) Patellar tendinitis, left knee;


                                                      3
           Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 6 of 28
                                                                                  EXHIBIT B

    h) Hypermobility syndrome/ligament laxity;

    i) Sprain of unspecified collateral ligament of left knee, subs encounter/Left knee

           strain/sprain;

   j) Lesion of ulnar nerve, left upper limb/Neuropraxia of the sciatic nerve, left lower

           extremity;

    k) Pain in left knee and

    1) Lower abdominal pain, unspecified;

    m)And other injuries.

                                                11.

           As a result of Walmart's negligence, Wilson incurred reasonable and necessary medical

expenses.

                                                12.

           As a result of Walmart's negligence, Wilson suffered, and continues to suffer, physical

and emotional pain and suffering.

                                                13.

           At all times relevant, Walmart was acting by and through their/its duly authorized agents,

administrators, servants, workmen, bailees, and/or employees, all of whom were acting in the

course and scope of their/her/its employment and in furtherance of Walmart's business and

affairs.

                                     COUNT I — NEGLIGENCE



                                                 14.

           Wilson re-alleges and incorporates Paragraphs 1 through 13 as if fully set forth herein.



                                                   4
        Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 7 of 28
                                                                             EXHIBIT B

                                            15.

        Walmart, as an operator of numerous supermarkets and multi-department stores

nationwide, have or should have knowledge and expertise in the proper and safe maintenance of

such supermarkets and stores.

                                            16.

       0.C.G.A. § 51-3-1 imposed a non-delegable duty on Walmart to exercise ordinary care to

keep its premises safe for invitees.

                                            17.

       Wilson was an invitee of Walmart Supercenter at the time of the incident.

                                            18.

       At the time of the subject incident, Walmart owed Wilson a duty to:(a) exercise ordinary

care to maintain its facility in. a reasonably safe condition;(b) correct dangerous conditions of

which it knew or should have known; and (c) warn Wilson of any dangerous condition of which

it had or should have had knowledge.

                                            19.

       Walmart had a duty to make sure the subject floors and grocery aisles were safe for its

invitees.

                                            20.

       It was unknown to Wilson that there was a liquid substance in the grocery aisle.

                                            21.

       Walmart did not warn Wilson that there was a liquid substance on the grocery aisle floor.

                                            22.




                                               5
        Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 8 of 28
                                                                               EXHIBIT B

       Walmart's negligence caused the injuries, harm and losses Wilson suffered as a result of

her slipping on a liquid substance on the grocery aisle floor.

                                              23.

       The aforesaid incident occurred as a result of and was proximately caused by Walmart's

breach of these duties owed to Wilson by the careless and negligent conduct of Walmart, which

consisted of the following acts and/or omissions:

         (a) Failure to place a wet floor sign in the affected area visible to customers;

         (b) Failure to clean up the liquid substance from the floor;

         (c) Failure to secure the wet floor area from customers;

         (d) Failure to have in place a procedure for periodic inspections of the floors; and

         (e) Failure to exercise ordinary care to keep its premises safe for its invitees.

                                              24.

       At all times complained of herein, the unsafe and dangerous condition of the floor in the

grocery aisle was unknown to Wilson and was not discoverable by her in the exercise of

reasonable care.

                                              25.

       Walmart is liable for Wilson's injuries because the actions and/or omissions of Walmart's

duly authorized agents, administrators, servants, workmen, bailees, and/or employees, were

committed while such duly authorized agents, administrators, servants, workmen, bailees, and/or

employees were acting within the scope of their agency of employment with Walmart.




                                                 6
        Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 9 of 28
                                                                              EXHIBIT B

         COUNT II - NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS



                                            26.

       Wilson re-alleges and incorporates Paragraphs 1 through 25 as if fully set forth herein.

                                            27.

       Because of Walmart's negligence, Wilson suffered serious injuries that required

extensive medical treatment and care.

                                            28.

       The physical injuries to Wilson caused by Walmart's actions and/or omissions have

caused Wilson severe emotional suffering and/or distress, for which Walmart is legally

responsible.


                                            29.

       Walmart is liable for Wilson's injuries because the actions and/or omissions of Walmart's

duly authorized agents, administrators, servants, workmen, bailees, and/or employees, were

committed while such duly authorized agents, administrators, servants, workmen, bailees, and/or

employees were acting within the scope of their agency of employment with Walmart.



               INJURIES,HARM,AND LOSSES SUFFERED BY WILSON

                                            30.

       Wilson re-alleges and incorporates paragraphs 1 through 29 as if fully set forth herein.

                                            31.

       As a direct and proximate result of the Walmart's negligence, Wilson sustained serious

injuries to her person, which has required extensive medical treatment and c4re.


                                                7
          Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 10 of 28
                                                                               EXHIBIT B

                                               32.

          Walmart is liable to Wilson for Special Damages of $26,337.52 in medical bills.

                  Gwinnett Medical Center -                       $366.00
                  Ortho/Neuro Center                              $380.00
                  Gwinnett Clinic                               $1,275.49
                  Gwinnett Hospital Systems                     $2,061.00
                  American Health Imaging                       $4,595.00
                  Spine Center Atlanta                          $5',322.53
                  BenchMark                                    $12,337.50


                                              33.

          Walmart is liable to Wilson for Special Damages of at least $80,028.00 in lost wages,and

at least $1,124.52 in travel expenses.

                                              34.

          Walmart is liable to Wilson for Special Damages of at least $266,760.00 in loss of future

wage capacity.

                                              35.

          As a direct and proximate result of the injuries described above, Wilson has incurred

damages,including medical expenses for necessary medical treatment.

                                              36.

          As a direct and proximate result of the Walmart's negligent misconduct, Wilson was

caused to suffer physical pain and suffering, mental pain and suffering and loss of enjoyment of

living.

                                              37.

          Specifically, Walmart is accountable and legally liable for Wilson's past, present and

future medical expenses, past, present and future physical pain and suffering, past, present and


                                                 8
       Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 11 of 28
                                                                             EXHIBIT B

future mental and emotional pain and suffering, out-of-pocket expenses for medical treatment,

prescription medications, medical devices and loss of the enjoyment of living.

                                            38.

       Walmart has been stubbornly litigious and have caused the Wilson unnecessary trouble

and expense, so as to authorize and warrant the recovery of expenses of litigation, including

reasonable attorney's fees, pursuant to 0.0.G.A.§ 13-6-11.

                                            39.

       Walmart has shown bad faith to settle by not resolving this matter for a monetary amount

that covers Wilson's total damages.

                                            40.

       Wilson is entitled to hold the Walmart accountable and recover from Walmart all

damages allowed under Georgia law caused by Walmart's negligence.




       WHEREFORE,Wilson prays for the following:

      (a)     That process and summons issue requiring Defendant to appear as provided by

              law and to answer the allegations of this Complaint;

      (b)     Atrial by jury;

      (c)     Recovery for Defendant's past, present and future physical pain and suffering;

      (d)     Recovery for Defendant's past, present and future mental and emotional pain and

              suffering;

      (e)     Recovery for special damages for medical expenses;

      (0      Recovery for special damages for out-of-pocket expenses related to medical care;



                                               9
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 12 of 28
                                                                            EXHIBIT B

      (g)    Recovery for future medical expenses and care;

      (h)    Recovery for future out-of-pocket expenses;

     (i)     Recovery for reasonable attorney fees and expenses of litigation;

      (j)    For such other relief as this Court deems just and appropriate; That all costs be

             cast against the Defendant; and

     (k)     For such other and further relief as the Court deems just and appropriate.




This 10th day of August,2021.

                                           Respectfully submitted,




                                           M.Cordele Rolle,Esq.
                                           Georgia Bar No.521133
                                           Attorney for Tiffany Wilson
THE CORDELE FIRM,INC.
Phone:(770)807-0062
Direct:(404)454-6454
Fax: (404)393-5900
5815 Live Oak Pkwy
Suite A
Norcross, GA 30093
E: cordele@cordelefirm.com




                                               10
       Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 13 of 28
                                                                                 EXHIBIT B      E-FILED IN OFFICE - RJ
                                                                                              CLERK OF STATE COURT
                                                                                          GWINNETT COUNTY, GEORGIA
                                                                                                  21-C-05977-S2
                                                                                               8/11/2021 3:32 PM
                                                                                             TIANA P. GARNER,CLERK

                    IN THE STATE COURT OF GWINNETT COUNTY
                               STATE OF GEORGIA

TIFFANY WILSON,                                       )
                                                      )
       Plaintiff,                                     )       CIVIL ACTION
                                                      )       FILE NO. 21-C-05977-S2
v.                                                    )
                                                      )       JURY TRIAL DEMANDED
WALMART,INC.,                                         )
                                                      )
       Defendant.                                     )
                                                      )

              PLAINTIFF DEMAND FOR TRIAL BY A JURY OF TWELVE

       NOW COMES Plaintiff TIFFANY WILSON (hereinafter "Wilson") in accordance with

0.C.G.A.§ 15-12-122, and demands a trial by a jury of 12jurors selected as provided by law with

respect to all issues in this action which are subject to trial by a jury. Plaintiff makes this demand

in writing prior to the commencement of the trial term and shows that the claim for damages in

this action is greater than $25,000.00.




       This 10th day of August,2021.
                                               Respectfully submitted,
                                               THE CORDELE FIRM,INC.




                                              M. Cordele Rolle,Esq.
                                              Georgia Bar No.521133
                                              Attorney for Plaintiff
       5815 Live Oak Pkwy.,Suite A
       Norcross, GA 30093
       cordele@cordelefirm.com
       Phone: 770.807.0062
       Fax: 404.393.5900
       Phone: 404.454.6454
               Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 14 of 28 CLERK
                                                                                                EXHIBIT B
                                                                                 E-FILED IN OFFICE - OH
                                                                                                                   OF STATE COURT
                                                                                                         GWINNETT COUNTY, GEORGIA

                       General Civil and Domestic Relations Case Filing Information Form                             21-C-05977-S2
                                                                                                                  8/11/2021 3:48 PM
                                                                                                             TIANA P. GARNER,CLERK
                          El Superior or•State Court of GW1NNETT                           County

        For Clerk Use Only

        Date Filed                                          Case Number
                        MM-DD-YYYY

Plaintiff(s)                                                 Defendant(s)
Wilson, Tiffany                                              Walmart, Inc.
Last          First           Middle L    Suffix   Prefix     Last           First          Middle I.    Suffix     Prefix


Last          First           Middle!.    Suffix   Prefix     Last           First          Middle I.   Suffix      Prefix


Last          First           Middle I.   Suffix   Prefix     Last           First          Middle I.    Suffix     Prefix


Last          First           Middle I.   Suffix   Prefix     Last           First          Middle L    Suffix      Prefix

Plaintiff's Attorney                                           Bar Number                        Self-Represented 0

                                            Check One Case Type in One Box

       General Civil Cases                                           Domestic Relations Cases
       O       Automobile Tort                                       O      Adoption
       •       Civil Appeal                                          O      Dissolution/Divorce/Separate
       O       Contract                                                     Maintenance
       O       Garnishment                                           O      Family Violence Petition
       •       General Tort                                          O      Paternity/Legitimation
       O       Habeas Corpus                                         O      Support — IV-D
       O       Injunction/Mandamus/Other Writ                        O      Support — Private (non-IV-D)
       O       Landlord/Tenant                                       O      Other Domestic Relations
       O       Medical Malpractice Tort
       O       Product Liability Tort                                Post-Judgment — Check One Case Type
       O       Real Property                                         O    Contempt
       •       Restraining Petition                                    0 Non-payment of child support,
       O       Other General Civil                                        medical support, or alimony
                                                                     O   Modification
                                                                     O   Other/Administrative

O      Check if the action is related to another action(s) pending or previously pending in this court involving some or all
       of the same parties, subject matter, or factual issues. If so, provide a case number for each.

                Case Number                                  Case Number

▪      I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
       redaction of personal or confidential information in 0.C.G.A. § 9-11-7.1.

O      Is an interpreter needed in this case? If so, provide the language(s) required.
                                                                                          Language(s) Required

•      Do you or your client need any disability accommodations? If so, please describe the accommodation request.



                                                                                                                     Version 1.1.18
                                                                               E-FILED IN OFFICE - GH
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 15 of 28        CLERK OF STATE COURT
                                                                          GWINNETT COUNTY, GEORGIA
                                                                                    21-C-05977-S2
                                                                                9/10/2021 2:01 PM
                                                                             TIANA P. GARNER, CLERK

               IN THE STATE COURT OF GWINNETT COUNTY
                          STATE OF GEORGIA

TIFFANY WILSON,                                           Civil Action File No.
                                                          21-C-05977-S2
             Plaintiff,
v.

WALMART, INC.,

             Defendant.
                             /

                           ANSWER OF DEFENDANT

      COMES NOW, Defendant WALMART, INC. and makes this Answer to

Plaintiff's Complaint as follows:

                                    FIRST DEFENSE

      Plaintiff's Complaint fails to state a claim against Defendant upon which

relief can be granted.

                                 SECOND DEFENSE

      Plaintiff's alleged damages, if any, were directly and proximately caused

by Plaintiff's own contributory negligence and failure to exercise ordinary care.

                                 THIRD DEFENSE

      Plaintiff was not in the exercise of ordinary care for her own safety in the

premises, and by the exercise of ordinary care could have avoided any injury to




                                                                              Page -1-
       Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 16 of 28




herself; and on account thereof, Plaintiff is not entitled to recover from

Defendant.

                                FOURTH DEFENSE

       Defendant denies that it was negligent in any manner whatsoever or that

any negligent act or omission on its part caused or contributed to any injury or

damage alleged to have been sustained by Plaintiff.

                                 FIFTH DEFENSE

       Plaintiff assumed the risk of any hazard that was presented and is thereby

barred from recovering against Defendant.

                                 SIXTH DEFENSE

       Plaintiff's claims for attorney’s fees should be dismissed as a matter of

law.

                               SEVENTH DEFENSE

       Defendant responds to the enumerated paragraphs of Plaintiff's Complaint

as follows:

                               Preliminary Statement

       Defendant denies the allegations contained in the Complaint’s

“Preliminary Statement”.




                                                                              Page -2-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 17 of 28




                                        1.

      Defendant admits that it’s a Delaware corporate authorized to do business

in the State of Georgia with a registered agent in Forsyth County, but denies the

remaining allegations of paragraph 1 of Plaintiff’s Complaint.

                                        2.

      Defendant denies the allegations contained in paragraph 2 of Plaintiff’s

Complaint.

                                        3.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 3 of Plaintiff's Complaint, which are

accordingly deemed denied.

                                        4.

      Defendant denies the allegations contained in paragraph 4 of the Plaintiff's

Complaint.

                                        5.

      Defendant denies the allegations contained in paragraph 5 of the Plaintiff's

Complaint.




                                                                            Page -3-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 18 of 28




                             OPERATIVE FACTS

                                        6.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 6 of Plaintiff's Complaint, which are

accordingly deemed denied.

                                        7.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 7 of Plaintiff’s Complaint, which are

accordingly deemed denied.

                                        8.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 8 of Plaintiff’s Complaint, which are

accordingly deemed denied.

                                        9.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 9 of Plaintiff’s Complaint, which are

accordingly deemed denied.




                                                                           Page -4-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 19 of 28




                                        10.

      Defendant denies the allegations contained in paragraph 10 of Plaintiff's

Complaint including subparts a through m.

                                        11.

      Defendant denies the allegations contained in paragraph 11 of Plaintiff’s

Complaint.

                                        12.

      Defendant denies the allegations contained in paragraph 12 of Plaintiff’s

Complaint.

                                        13.

      Defendant denies the allegations contained in paragraph 13 of the

Plaintiff’s Complaint.

                           COUNT I – NEGLIGENCE

                                        14.

      Defendant realleges and incorporates by reference its responses to

paragraphs 1 – 13 as if they were fully restated herein.




                                                                            Page -5-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 20 of 28




                                       15.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 15 of Plaintiff’s Complaint, which

are accordingly deemed denied.

                                       16.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 16 of Plaintiff’s Complaint, which

are accordingly deemed denied.

                                       17.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 17 of Plaintiff’s Complaint, which

are accordingly deemed denied.

                                       18.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 18 of Plaintiff’s Complaint, which

are accordingly deemed denied.




                                                                           Page -6-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 21 of 28




                                       19.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 19 of Plaintiff’s Complaint, which

are accordingly deemed denied.

                                       20.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 20 of Plaintiff’s Complaint, which

are accordingly deemed denied.

                                       21.

      Defendant lacks sufficient knowledge and information to either admit or

deny the allegations contained in paragraph 21 of Plaintiff’s Complaint, which

are accordingly deemed denied.

                                       22.

      Defendant denies the allegations contained in paragraph 22 of the

Plaintiff’s Complaint.

                                       23.

      Defendant denies the allegations contained in paragraph 23 of the

Plaintiff’s Complaint, including subparts a through e.




                                                                         Page -7-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 22 of 28




                                        24.

      Defendant denies the allegations contained in paragraph 24 of the

Plaintiff’s Complaint.

                                        25.

      Defendant denies the allegations contained in paragraph 25 of the

Plaintiff’s Complaint.

    COUNT II – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                                        26.

      Defendant realleges and incorporates by reference its responses to

paragraphs 1 – 25 as if they were fully restated herein.

                                        27.

      Defendant denies the allegations contained in paragraph 27 of Plaintiff’s

Complaint.

                                        28.

      Defendant denies the allegations contained in paragraph 28 of Plaintiff’s

Complaint.

                                        29.

      Defendant denies the allegations contained in paragraph 29 of the

Plaintiff’s Complaint.



                                                                            Page -8-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 23 of 28




          INJURIES, HARM, AND LOSSES SUFFERED BY WILSON

                                        30.

      Defendant realleges and incorporates by reference its responses to

paragraphs 1 – 29 as if they were fully restated herein.

                                        31.

      Defendant denies the allegations contained in paragraph 31 of Plaintiff’s

Complaint.

                                        32.

      Defendant denies the allegations contained in paragraph 32 of Plaintiff’s

Complaint.

                                        33.

      Defendant denies the allegations contained in paragraph 33 of Plaintiff’s

Complaint.

                                        34.

      Defendant denies the allegations contained in paragraph 34 of Plaintiff’s

Complaint.

                                        35.

      Defendant denies the allegations contained in paragraph 35 of Plaintiff’s

Complaint.



                                                                            Page -9-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 24 of 28




                                       36.

      Defendant denies the allegations contained in paragraph 36 of Plaintiff’s

Complaint.

                                       37.

      Defendant denies the allegations contained in paragraph 37 of Plaintiff’s

Complaint.

                                       38.

      Defendant denies the allegations contained in paragraph 38 of the

Plaintiff’s Complaint.

                                       39.

      Defendant denies the allegations contained in paragraph 39 of the

Plaintiff’s Complaint.

                                       40.

      Defendant denies the allegations contained in paragraph 40 of the

Plaintiff’s Complaint.

                                       41.

      All other allegations contained in the Complaint which are not specifically

responded to herein, are, therefore, denied.




                                                                           Page -10-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 25 of 28




                                       42.

      Defendant denies Plaintiff's prayer for relief, including subparts a through

k.

      WHEREFORE, Defendant prays that Plaintiff's Complaint be dismissed

with all costs cast upon the Plaintiff. DEFENDANT DEMANDS TRIAL BY A

JURY OF TWELVE (12) PERSONS AS TO ALL ISSUES SO TRIABLE.


                                     McLAIN & MERRITT, P.C.

                                      /s/ Ernest L. Beaton, IV
                                     Ernest L. Beaton, IV
                                     Georgia Bar No. 213044
                                     Attorneys for Defendant
                                     WALMART, INC.

3445 Peachtree Road, N.E.
Suite 500
Atlanta GA 30326
(404) 266-9171
ebeaton@mmatllaw.com




                                                                           Page -11-
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 26 of 28




                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and foregoing ANSWER OF

DEFENDANT WALMART, INC. has this day been filed and served upon

opposing counsel via Odyssey eFileGA.

      This the 10th day of September, 2021.

                                     McLAIN & MERRITT, P.C.



                                     /s/ Ernest L. Beaton, IV
                                     Ernest L. Beaton, IV
                                     Georgia Bar No. 213044
                                     Attorney for Defendant
                                     WALMART, INC.
3445 Peachtree Road, N.E.
Suite 500
Atlanta GA 30326
(404) 266-9171
ebeaton@mmatllaw.com




                                                                          Page -12-
                                                                            E-FILED IN OFFICE - GH
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 27 of 28     CLERK OF STATE COURT
                                                                       GWINNETT COUNTY, GEORGIA
                                                                                 21-C-05977-S2
                                                                             9/10/2021 2:01 PM
                                                                          TIANA P. GARNER, CLERK

               IN THE STATE COURT OF GWINNETT COUNTY
                          STATE OF GEORGIA

TIFFANY WILSON,                                Civil Action File No.
                                               21-C-05977-S2
            Plaintiff,
v.

WALMART, INC.,

            Defendant.
                            /

                          12-PERSON JURY DEMAND

      COMES NOW Defendant, WALMART, INC. and demands a trial by a jury

of twelve (12) persons.


                                   McLAIN & MERRITT, P.C.

                                   /s/ Ernest L. Beaton, IV
                                   Ernest L. Beaton, IV
                                   Georgia Bar No. 213044
                                   Attorneys for Defendant
                                   WALMART, INC.
3445 Peachtree Road, N.E.
Suite 500
Atlanta GA 30326
(404) 266-9171
ebeaton@mmatllaw.com
      Case 1:21-cv-03769-ELR Document 1-2 Filed 09/13/21 Page 28 of 28




                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and foregoing 12-PERSON JURY

DEMAND has this day been filed and served upon opposing counsel via

Odyssey eFileGA.

      This the 10th day of September, 2021.

                                    McLAIN & MERRITT, P.C.



                                    /s/ Ernest L. Beaton, IV
                                    Ernest L. Beaton, IV
                                    Georgia Bar No. 213044
                                    Attorney for Defendant
                                    WALMART, INC.
3445 Peachtree Road, N.E.
Suite 500
Atlanta GA 30326
(404) 266-9171
ebeaton@mmatllaw.com
